 Case 2:18-cv-01143-RGK-AGR Document 80 Filed 09/15/21 Page 1 of 1 Page ID #:1115



1
2
3
4
5
6
7                               UNITED STATES DISTRICT COURT
8                              CENTRAL DISTRICT OF CALIFORNIA
9    EVERTON WHITELY,                       )     NO. CV 18-1143-RGK (AGR)
                                            )
10                        Plaintiff,        )
                                            )     ORDER ACCEPTING FINDINGS AND
11       v.                                 )     RECOMMENDATION OF UNITED
                                            )     STATES MAGISTRATE JUDGE
12   CDCR, et al.,                          )
                                            )
13                        Defendants.       )
                                            )
14
              Pursuant to 28 U.S.C. § 636, the Court has reviewed the complaint, records on
15
     file, and the Report and Recommendation of the United States Magistrate Judge. No
16
     objections to the Report have been filed. The Court accepts the findings and
17
     recommendation of the Magistrate Judge.
18
              IT IS ORDERED that Defendant Sorheim’s motion for summary judgment is
19
     granted and this action is dismissed without prejudice for failure to exhaust
20
     administrative remedies.
21
22
     DATED: September 15, 2021
23                                                 R. GARY KLAUSNER
                                                 United States District Judge
24
25
26
27
28
